Title: To George Washington from Arthur St. Clair, 10 September 1782
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Philadelphia Septr 10th 1782
                  
                  I have been informed by Colonel Magaw, who is lately returned from Head Quarters that your Excellency had made some Enquiries about me, and the Time I proposed to go on to the Army—If your Excellency will please to recollect you proposed to point out the Time it would be necessary, and as I have received no Intimation of that kind; nor have heard with certainty whether any Command was pointed out for me, I delayed my Departure until I should receive your Orders.
                  A Vessel is arrived from Amsterdam, with Cloathing, which she left the 28th of July and has brought public Dispatches to the 13th—what they contain is not yet known but a Letter from Mr Barclay of the 11th that I have seen says the Prospect of a general Pacification is fled, and the change in the british Ministry tho in part owing to the Death of the Marquis of Rockingham has been principally occasioned by the Obstinacy of the King on the Point of the american Independance.  I am with the greatest Respect Sir your most obedient humble Servant.
                  
                     Ar. St Clair
                  
               